--------------------------------------------------------------------------------

Exhibit 10.1


BIG LOTS
 

--------------------------------------------------------------------------------

 
2005 LONG-TERM INCENTIVE PLAN




AMENDED AND RESTATED
EFFECTIVE MAY 29, 2008

 
 

--------------------------------------------------------------------------------

 

BIG LOTS
2005 LONG-TERM INCENTIVE PLAN


 
ARTICLE I
 
ESTABLISHMENT AND PURPOSE
 
1.1 Restatement. The Plan was initially adopted on the Effective Date and is
hereby amended and restated in its entirety effective on the Restatement Date.
 
1.2 Purposes. The Plan is intended to promote the Company’s long-term financial
success and materially increase shareholder value by motivating performance
through incentive compensation. The Plan also is intended to encourage
Participants to acquire ownership interests in the Company, attract and retain
talented associates and enable Participants to participate in the Company’s
long-term growth and financial success.
 
ARTICLE II
 
DEFINITIONS
 
When used in the Plan, the following terms have the meaning given to them in
this Article II unless another meaning is expressly provided elsewhere in the
Plan or required by the plain context in which it is used. When applying the
terms defined in this Article II and other terms used throughout the Plan, the
form of any term, phrase or word will, as appropriate, include any and all of
its forms.
 
2.1 “Affiliate” means (1) in the case of an ISO, a “parent corporation” or a
“subsidiary corporation” of the Company, as those terms are defined in Code
§§424(e) and (f), respectively; and (2) in all other cases, any other entity
(other than the Company) regardless of its form that directly or indirectly
controls, is controlled by or is under common control with, the Company within
the meaning of Code §414(b), as modified by Section 409A of the Code.
 
2.2 “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit or Performance Unit granted to a Participant under the
Plan. At the Committee’s discretion, an Award may be granted as a
Performance-Based Award.
 
2.3 “Award Agreement” means any written or electronic agreement granting an
Award to a Participant. Each Award Agreement will specify the Grant Date and
describe the terms and conditions imposed on the Award.
 
2.4 “Beneficiary” means any person (or entity), who (or which) has been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the compensation or to exercise
the rights that are due or exercisable at the Participant’s death. If there is
no designated beneficiary, the term means any person or entity entitled by will
or the applicable laws of descent and distribution to receive such compensation.
 
2.5 “Board of Directors” or “Board” means the Company’s board of directors.
 
2.6 “Change in Control” means any one or more of the following events:
 
(1) Any person or group (as defined for purposes of Section 13(d) of the
Exchange Act) becomes the beneficial owner of, or has the right to acquire (by
contract, option, warrant, conversion of convertible securities or otherwise),
20 percent or more of the outstanding equity securities of the Company entitled
to vote for the election of directors;
 
(2) A majority of the members of the Board of Directors then in office is
replaced within any period of two years or less by directors not nominated and
approved by a majority of the directors in office at the beginning of such
period (or their successors so nominated and approved), or a majority of the
Board of Directors at any date consists of persons not so nominated and
approved; or
 
(3) The shareholders of the Company approve an agreement to merge or consolidate
with another corporation or an agreement to sell or otherwise dispose of all or
substantially all of the Company’s assets (including, without limitation, a plan
of liquidation).
 
Provided, however, the other provisions of this Section 2.6 notwithstanding, the
term “Change in Control” shall not mean any merger, consolidation,
reorganization, or other transaction in which the Company exchanges or offers to
exchange newly-issued or treasury Common Shares representing 20 percent or more,
but less than 50 percent, of the outstanding equity securities of the Company
entitled to vote for the election of directors, for 51 percent or more of the
outstanding equity securities entitled to vote for the election of at least the
majority of the directors of a corporation other than the Company or an
Affiliate (the “Acquired Corporation”), or for all or substantially all of the
assets of the Acquired Corporation.
 
As amended and restated effective May 29, 2008.
 
 
 

--------------------------------------------------------------------------------

 
 
2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor, along with relevant rules, regulations and
authoritative interpretations the Internal Revenue Service issues.
 
2.8 “Committee” means the Compensation Committee of the Board or such other
Board committee to which the Board assigns the responsibility of administering
the Plan. The Committee shall consist of at least three members of the Board,
each of whom may serve on the Committee only if the Board determines that he or
she (1) is a “Non-employee Director” for purposes of Rule 16b-3 under the
Exchange Act, (2) satisfies the requirements of an “outside director” for
purposes of Code §162(m) and (3) qualifies as “independent” in accordance with
New York Stock Exchange listing standards.
 
2.9 “Common Shares” means shares of the Company’s common shares, $0.01 par value
(as such par value may be amended from time to time), whether presently or
hereafter issued, and any other stock or security resulting from adjustment
thereof as described hereinafter, or the Common Shares of any successor to the
Company which is designated for the purpose of the Plan.
 
2.10 “Company” means Big Lots, Inc., an Ohio corporation.
 
2.11 “Covered Employee” means a Participant whose compensation in the year of
the expected payment of an Award will be subject to Code §162(m).
 
2.12 “Disability” means:
 
(1) With respect to ISOs, as that term is defined in Code §22(e)(3);
 
(2) With respect to any Award that is subject to Code §409A, the Participant is
(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (b) by reason of any readily determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of at least three months under an accident and health plan
covering employees of the Participant’s employer, or (c) determined to be
totally disabled by the Social Security Administration or the Railroad
Retirement Board; and
 
(3) With respect to any other Award, a physical or mental condition that, for
more than six consecutive months, renders the Participant incapable, with
reasonable accommodation, of performing his or her assigned duties on a
full-time basis.
 
2.13 “Effective Date” means May 17, 2005, the date upon which the Plan was
initially approved by the Company’s shareholders.
 
2.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
2.15 “Exercise Price” means the price, if any, a Participant must pay to
exercise an Award or the amount upon which the value of an Award is based.
 
2.16 “Fair Market Value” means:
 
(1) If the Common Shares are readily tradable on an established securities
market, the average of the opening and closing trading prices of a Common Share
on any date for which it is relevant or, if a relevant date occurs on a day
other than a trading day, on the next trading day; and
 
(2) If the Common Shares are not readily tradable on an established securities
market, the value determined by the Committee through the reasonable application
of a reasonable method, taking into account all information material to the
value of the Company, within the meaning of Code §409A and the Treasury
Regulations promulgated thereunder.
 
As amended and restated effective May 29, 2008.

 
-2-

--------------------------------------------------------------------------------

 
 
2.17 “Grant Date” means the later of (1) the date the Committee establishes the
terms of an Award or (2) the date specified in the Award Agreement. In no event
may the Grant Date be earlier than the Effective Date.
 
2.18 “Incentive Stock Option” or “ISO” means any Option granted under the Plan
that is designated as an “incentive stock option” within the meaning of Code
§422.
 
2.19 “Non-Qualified Stock Option” or “NQSO” means an Option granted under the
Plan that (1) is not designated as an ISO or (2) an ISO that, for any reason
other than exercise, ceased to be an ISO.
 
2.20 “Option” means a right to purchase Common Shares granted to a Participant
in accordance with Article VI. An Option may be either an ISO or NQSO.
 
2.21 “Option Period” means the period during which an Option may be exercised.
 
2.22 “Participant” means a person who satisfies the eligibility conditions of
Article V and to whom an Award has been granted by the Committee under the Plan.
 
2.23 “Performance-Based Award” means an Award granted subject to the terms of
Article X.
 
2.24 “Performance Period” means the period (which, with respect to a Covered
Employee, may be no shorter than a fiscal quarter of the Company) established by
the Committee over which the Committee measures whether or not Performance-Based
Awards have been earned.
 
2.25 “Performance Unit” means a right granted subject to the terms and
conditions established by the Committee under Article IX.
 
2.26 “Plan” means the Big Lots 2005 Long-Term Incentive Plan, as herein amended
and restated and as may be further amended from time to time.
 
2.27 “Restatement Date” means May 29, 2008, the date of the Company’s 2008
Annual Meeting of Shareholders.
 
2.28 “Restricted Stock” means Common Shares granted subject to the terms and
conditions established by the Committee under Section 8.1.
 
2.29 “Restricted Stock Unit” means an Award granted subject to the terms and
conditions established by the Committee under Section 8.2.
 
2.30 “Restriction Period” means the period over which the Committee measures
whether terms and conditions (such as forfeitures) placed on Restricted Stock or
Restricted Stock Units have been met.
 
2.31 “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, issued by the Securities and Exchange
Commission under Section 16 of the Exchange Act or any successor rule.
 
2.32 “Stock Appreciation Right” or “SAR” means a right granted to a Participant
to receive, either in cash or Common Shares or a combination thereof, the
appreciation in the value of a Common Share over a certain period of time. SARs
are granted under Article VII.
 
2.33 “Termination of Employment” means the occurrence of any act or event that
causes a Participant to cease being an employee of the Company or of any
Affiliate, including, without limitation, death, Disability, dismissal,
severance at the election of the Participant, or severance as a result of the
discontinuance, liquidation, sale, or transfer by the Company or its Affiliates
of a business owned or operated by the Company or any Affiliate. With respect to
any person who is not an employee of the Company or any Affiliate (such as an
eligible consultant as determined in accordance with Article V), the Award
Agreement shall establish what act or event shall constitute a Termination of
Employment for purposes of the Plan. A Termination of Employment shall occur
with respect to an employee who is employed by an Affiliate if the Affiliate
shall cease to be an Affiliate and the Participant shall not immediately
thereafter become an employee of the Company or an Affiliate.
 
2.34 “Vesting Acceleration Feature” means a term in an Award Agreement that,
upon achievement and certification of performance goals set forth in Section
10.3, causes the lapse of restrictions imposed on Restricted Stock or Restricted
Stock Units to accelerate.
 
As amended and restated effective May 29, 2008.
 
 
-3-

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
ADMINISTRATION
 
3.1 Committee Duties. The Committee is granted all powers appropriate and
necessary to administer the Plan. Consistent with the Plan’s purpose, the
Committee may adopt, amend and rescind rules and regulations relating to the
Plan to the extent appropriate to protect the Company’s interests and the Plan’s
purpose and has complete discretion to make all other decisions necessary or
advisable for the administration and interpretation of the Plan. Any action by
the Committee will be final, binding and conclusive for all purposes and upon
all Participants and Beneficiaries. Also, the Committee (or the Board, as
appropriate) may revoke or amend the Plan and Award Agreements without any
additional consideration to affected Participants, to the extent necessary to
avoid penalties under Code §409A, even if that revocation or those amendments
reduce, restrict or eliminate rights granted under the Plan or Award Agreement
(or both) before the amendments; provided, however, that the Company or the
Committee may (but neither is required to) reimburse an affected Participant for
any diminution in the value of an Award associated with any such change.
 
3.2 Restrictions on Reload/Repricing. Regardless of any other provision of the
Plan (1) without the prior approval of the shareholders, neither the Company nor
the Committee may reprice or grant any Award in connection with the cancellation
of a previously granted Award if the Exercise Price of the later granted Award
is less than the Exercise Price of the earlier granted Award and (2) no
Participant will be entitled (and no Committee discretion may be exercised to
extend to any Participant) an automatic grant of additional Awards in connection
with the exercise of an Option or otherwise.
 
3.3 Committee Actions. The Committee may authorize any one or more of its
members or an officer of the Company to execute and deliver documents on behalf
of the Committee. The Committee may allocate among one or more of its members,
or may delegate to one or more of its agents, such duties and responsibilities
as it determines. However, the Committee may not delegate any duties required to
be administered by the Committee to comply with Code §162(m) or any applicable
law.
 
ARTICLE IV
 
SHARES SUBJECT TO PLAN
 
4.1 Number of Shares. Subject to Section 4.7, the total number of Common Shares
reserved and available for distribution pursuant to Awards shall be the sum of
(1) 1,250,000 newly issued Common Shares, plus (2) any remaining Common Shares
available for issuance under the Company’s 1996 Performance Incentive Plan on
December 30, 2005, plus (3) an additional .75 percent of the total number of
issued Common Shares (including treasury shares) as of the start of each of the
Company’s fiscal years (currently comprised of a 52/53-week period which ends on
the Saturday nearest to January 31) that the Plan is in effect (including Common
Shares exchanged when exercising Options), plus (4) effective on the Restatement
Date, 2,100,000 newly issued Common Shares. Such shares may consist, in whole or
in part, of authorized and unissued Common Shares or Common Shares acquired from
a third party. In any event, the total number of Common Shares underlying Awards
granted under the Plan, the 1996 Performance Incentive Plan, the Big Lots, Inc.
Executive Stock Option and Stock Appreciation Rights Plan and the Director Stock
Option Plan shall not exceed 15 percent of the total Common Shares issued and
outstanding (including treasury shares) as of any date.
 
4.2 Unfulfilled Awards. Any Common Shares subject to an Award that, for any
reason, is forfeited, cancelled, terminated or relinquished may again be the
subject of an Award. Notwithstanding the foregoing, the following shares shall
not become available again for issuance as an Award: (1) Common Shares tendered
by Participants as full or partial payment to the Company upon exercise of
Awards granted under the Plan; (2) Common Shares reserved for issuance upon
grant of SARs, to the extent the number of reserved shares exceeds the number of
shares actually issued upon exercise of the SARs, and (3) Common Shares withheld
by, or otherwise remitted to, the Company to meet the obligations described in
Section 13.4.
 
4.3 Restrictions on Common Shares. Common Shares issued upon exercise of an
Award shall be subject to the terms and conditions specified herein and to such
other terms and conditions as the Committee, in its discretion, may determine or
provide in the Award Agreement. The Company shall not be required to issue or
deliver any certificates for Common Shares, cash or other property prior to (1)
the completion of any registration or qualification of such shares under
federal, state or other law or any ruling or regulation of any government body
which the Committee determines to be necessary or advisable; and (2) the
satisfaction of any applicable withholding obligation in order for the Company
or an Affiliate to obtain a deduction or discharge its legal obligation with
respect to the exercise of an Award. The Company may cause any certificate (or
other representation of title) for any Common Shares to be delivered to be
properly marked with a legend or other notation reflecting any limitations on
transfer of such Common Shares as provided in the Plan or as the Committee may
otherwise require. The Committee may require any person exercising an Award to
make such representations and furnish such information as the Committee may
consider appropriate in connection with the issuance or delivery of the Common
Shares in compliance with applicable law or otherwise.
 
As amended and restated effective May 29, 2008.
 
 
-4-

--------------------------------------------------------------------------------

 
 
4.4 Restrictions on Full Value Awards. The maximum aggregate number of shares of
Restricted Stock, Restricted Stock Units and Performance Units that may be
issued under the Plan shall not exceed 33-1/3 percent of all awards granted
pursuant to the Plan.
 
4.5 ISO Restriction. The maximum aggregate number of shares that may be granted
under the Plan through the exercise of ISOs shall be five million (5,000,000).
 
4.6 Shareholder Rights. Except as expressly provided in the Plan or Award
Agreement, no Participant will have any rights as a shareholder with respect to
Common Shares subject to an Award until, after proper transfer of the Common
Shares subject to the Award or other action required, the shares have been
recorded on the Company’s official shareholder records as having been issued and
transferred. Upon grant of Restricted Stock, or exercise of an Option or a SAR,
or payment of any other Award or any portion thereof to be made in Common
Shares, the Company will have a reasonable period (but not more than two and
one-half months after the exercise or settlement date) in which to issue and
transfer the shares, and the Participant will not be treated as a shareholder
for any purpose whatsoever prior to such issuance and transfer, except as
provided in the Plan or Award Agreement. Unless specifically provided in the
Plan or Award Agreement, no adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date such shares are recorded
as issued and transferred in the Company’s official shareholder records.
 
4.7 Effect of Certain Changes. In the event of any Company share dividend, share
split, combination or exchange of Common Shares, recapitalization or other
similar change in the capital structure of the Company, corporate separation, or
division of the Company (including, but not limited to, a split-up, spin-off,
split-off or distribution to Company shareholders other than a normal cash
dividend), reorganization, rights offering, a partial or complete liquidation,
or any other corporate transaction, or event involving the Company and having an
effect similar to any of the foregoing, the Committee shall make equitable
adjustments or substitutions as described below in this Section 4.7. The
adjustments or substitutions may relate to the number of Common Shares available
for Awards under the Plan, the number of Common Shares covered by outstanding
Awards, the exercise price per share of outstanding Awards and any other
characteristics or terms of the Awards as the Committee deems necessary or
appropriate to reflect equitably the effects of such changes to the
Participants. Any adjustment or substitution made pursuant to this Section 4.7
shall be made in accordance with the requirements of Code §§ 409A and 424, to
the extent applicable.
 
ARTICLE V
 
ELIGIBILITY
 
5.1 Eligibility. In the Committee’s discretion, any salaried employee,
consultant or advisor to the Company or its Affiliates or any member of the
Board may be a Participant, provided such eligibility would not jeopardize the
Plan’s compliance with Rule 16b-3 under the Exchange Act or any successor rule.
For purposes of the Plan, a consultant or advisor shall be eligible only if bona
fide services are being rendered pursuant to a valid written agreement between
the consultant or advisor and the Company, and the services rendered are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities. However, no Award subject to Code §409A may be granted to any person
who is performing services for an entity that is not an Affiliate.
 
5.2 Conditions of Participation. By accepting an Award, each Participant agrees
in his or her own behalf and in behalf of his or her Beneficiaries (1) to be
bound by the terms of the Award Agreement and the Plan and (2) that the
Committee (or the Board) may amend the Plan and the Award Agreement without any
additional consideration to the extent necessary to avoid penalties arising
under Code §409A, even if those amendments reduce, restrict or eliminate rights
or Awards granted under the Plan or an Award Agreement (or both) before those
amendments; provided, however, that the Company or the Committee may (but
neither is required to) reimburse an affected Participant or Beneficiary for any
diminution in the value of an Award associated with any such change.
 
As amended and restated effective May 29, 2008.
 
 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
OPTIONS
 
6.1 Grant of Options. Except as provided in Section 4.5, the Committee may grant
Options to Participants at any time during the term of the Plan. However:
 
(1) No Option intended to be an ISO may be granted more than seven years after
the Effective Date.
 
(2) Only a person who is a common-law employee of the Company or an Affiliate on
the Grant Date, may be granted an ISO. Any Option that is not designated as an
ISO or which does not qualify as an ISO will be a NQSO.
 
6.2 Terms and Conditions. Options shall be subject to the terms and conditions
specified in the Award Agreement, including:
 
(1) Exercise Price. The Exercise Price shall not be less than (a) 100 percent of
Fair Market Value on the Grant Date or (b) 110 percent of Fair Market Value on
the Grant Date in the case of an ISO granted to an individual (a “10 percent
Owner”) who owns or who is deemed to own shares possessing more than 10 percent
of the total combined voting power of all classes of shares of the Company or
any Affiliate, as determined under Code §422.
 
(2) Option Period. The Option Period of each Option will be specified in the
Award Agreement, provided that no Option shall be exercisable fewer than six
months after the Grant Date or more than 10 years after the Grant Date (five
years in the case of an ISO granted to a 10 percent Owner).
 
(3) Exercisability. Subject to Article X, an Option shall be exercisable under
terms specified in the Award Agreement; provided, however, that an Option (which
is not a substitution under Section 13.9) shall not permit more than one-third
of any Common Shares thereunder to be purchased before each of the first three
anniversary dates after its Grant Date. The Committee may provide in the Award
Agreement for an accelerated exercise of all or part of an Option upon specified
events or conditions, including one or more of the performance goals listed in
Section 10.3. Also, the Committee may accelerate the exercisability of all or
part of any Option at any time. The aggregate Fair Market Value (determined at
the Grant Date) of the Common Shares subject to ISOs that are exercisable by a
Participant for the first time during any calendar year (under all plans of the
Company and its Affiliates) shall not exceed $100,000, calculated under Code
§422.
 
(4) Method of Exercise. Subject to the provisions of this Article VI and the
Award Agreement, a Participant may exercise Options, in whole or in part, during
the Option Period by giving written notice of exercise on a form provided by the
Committee specifying the number of whole Common Shares subject to the Option to
be purchased. Such notice must be accompanied by payment of the Exercise Price
by cash or certified check or other form of payment acceptable to the Committee
at the time of exercise, including (a) delivering Common Shares already owned by
the Participant (for any minimum period required by the Committee) having a
total Fair Market Value on the date of delivery equal to the Exercise Price; (b)
the delivery of cash by a broker-dealer as a “cashless” exercise, provided this
method of payment may not be used by an executive officer of the Company to the
extent it would violate applicable provisions of the Sarbanes-Oxley Act of 2002;
(c) authorizing the Company to withhold from the Common Shares to be issued
pursuant to the Option a number of Common Shares having a total Fair Market
Value as of the date of exercise equal to the Exercise Price; or (d) any
combination of the foregoing.
 
6.3 Effect of Termination of Employment. Unless otherwise specifically provided
in an Award Agreement or determined by the Committee, any exercisable Options
held by a Participant who Terminates Employment may be exercised until the
earlier of one year after Termination of Employment or the expiration date
specified in the Award Agreement; provided, however, that a Participant may not
exercise an ISO more than 3 months following such Participant’s Termination of
Employment for any reason other than due to death or Disability or the
expiration date specified in the Award Agreement, if earlier.
 
6.4 Notice of Disposition of Common Shares Prior to the Expiration of Specified
ISO Holding Periods. The Committee may require that a Participant exercising an
ISO give a written representation, satisfactory in form and substance, upon
which the Company may rely, that the Participant will report to the Company any
disposition of Common Shares acquired through exercise of an ISO before
expiration of the holding periods specified by Code §422(a)(1).
 
As amended and restated effective May 29, 2008.
 
 
-6-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
STOCK APPRECIATION RIGHTS
 
7.1 Grant of SARs. The Committee may grant SARs to Participants at any time
during the term of the Plan, either alone or in tandem with other Awards. If all
the terms and conditions specified in the Award Agreement are met, the
Participant may exercise the SAR and receive Common Shares under the procedures
described in this Section 7.1.
 
7.2 Terms and Conditions. SARs shall be subject to the terms and conditions
specified in the Award Agreement, including:
 
(1) Exercise Price. The Exercise Price may not be less than 100 percent of Fair
Market Value on the Grant Date.
 
(2) Period and Exercise. The Award Agreement will specify the period over which
a SAR may be exercised and the terms and conditions that must be met before it
may be exercised; provided, however, that (a) a SAR Award Agreement (which is
not a substitution under Section 13.9) shall not permit more than one-third of
SARs granted thereunder to be exercised before each of the first three
anniversary dates after its Grant Date and (b) a SAR Award Agreement may not
permit the SAR Award to be exercisable for more than 10 years after its Grant
Date. The Committee may provide in the Award Agreement for an accelerated
exercise of all or part of a SAR upon specified events or conditions, including
one or more of the performance goals listed in Section 10.3. Also, the Committee
may accelerate the exercisability of all or part of any SAR. A Participant may
exercise a SAR giving written notice of exercise on a form acceptable to the
Committee specifying the portion of the SAR being exercised.
 
(3) Settlement. Except as otherwise provided in the Award Agreement, when a SAR
is exercised, the Participant shall be entitled to receive a number of Common
Shares, cash or a combination of cash or Common Shares (as determined by the
Participant) as follows:  (a) if the SAR Award is settled in cash, the
Participant shall receive an amount of cash equal to the product of (i) the
excess of the Fair Market Value of one Common Share on the date of exercise over
the Exercise Price, multiplied by (ii) the number of SARs being settled; and (b)
if the SAR Award is settled in Common Shares, the Participant shall receive a
number of Common Shares equal to the amount of the cash settlement, divided by
the Fair Market Value of one Common Share on the date of exercise. Also, neither
the Company nor an Affiliate may repurchase the Common Shares delivered in
settlement of a SAR or enter into an arrangement that has a similar effect.
 
7.3 Effect of Termination of Employment. Unless otherwise specifically provided
in an Award Agreement or determined by the Committee, any exercisable SARs held
by a Participant who Terminates Employment may be exercised until the earlier of
one year after Termination of Employment or the expiration date specified in the
Award Agreement.
 
ARTICLE VIII
 
RESTRICTED STOCK/RESTRICTED STOCK UNITS
 
8.1 Restricted Stock. Except as provided in Section 4.4, the Committee may grant
Restricted Stock to Participants at any time during the term of the Plan.
 
(1) Restricted Stock Grant, Awards and Certificates. Each Participant receiving
a Restricted Stock Award shall be issued a certificate (or other representation
of title) in respect of such Restricted Stock. That certificate shall be
registered in the name of such Participant and shall bear an appropriate legend
describing the terms, conditions and restrictions applicable to such Award as
determined by the Committee. The Committee, in its discretion, may distribute
the certificate to the Participant or require that the certificate be held in
escrow by the Company until the Restriction Period lapses and, as a condition of
receiving any Restricted Stock Award, the Participant delivers a share power,
endorsed in blank, relating to the Common Shares underlying the Restricted Stock
Award.
 
As amended and restated effective May 29, 2008.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(2) Terms and Conditions. Restricted Stock shall be subject to such terms and
conditions as specified in the Award Agreement, including:
 
(a) Restrictions. The Award Agreement will specify the Restriction Period and
the terms and conditions that must be met if the Restricted Stock is to be
earned. These may include an acceleration of the Restriction Period based on one
or more of the performance goals listed in Section 10.3. The Committee also may
impose more than one Restriction Period affecting simultaneously granted
Restricted Stock Awards; provided however, that (except in the case of
Restricted Stock subject to Section 10.1 or Restricted Stock substituted under
Section 13.9) the Restriction Period (1) affecting no more than one-third of
such Restricted Stock, may not lapse earlier than one year after the Grant Date,
(2) affecting no more than one-half of the remaining Restricted Stock may not
lapse earlier than two years after the Grant Date and (3) affecting the
remaining Restricted Stock may not lapse earlier than three years after the
Grant Date.
 
(b) Rights. Except as provided in Section 13.7 during the Restriction Period, a
Participant receiving a Restricted Stock Award will have, with respect to the
Restricted Stock, all of the rights of a shareholder of the Company holding the
class of Common Shares that is the subject of the Restricted Stock, including,
if applicable, the right to vote the shares and the right to receive any cash
dividends. However, any dividends paid on Restricted Stock held in escrow also
will be held in escrow and either will be paid to the Participant or forfeited
at the end of the Restriction Period, depending on whether the Restricted Stock
on which they were paid is earned or forfeited. Also, any stock dividends will
be subject to the same restrictions that affect the Restricted Stock with
respect to which the dividend was paid. Dividends paid out of escrow will be
treated as remuneration for employment unless an election has been made under
Section 13.17 of the Plan.
 
(c) Forfeiture. Unless otherwise specifically provided in the Award Agreement,
all Restricted Stock will be forfeited if the Participant Terminates Employment
before the end of the Restriction Period or if applicable terms and conditions
have not been met at the end of the Restriction Period. If forfeited Restricted
Stock was held in escrow during the Restriction Period, it will be released from
escrow. If forfeited Restricted Stock was issued to the Participant, the share
certificates will be returned and cancelled.
 
(d) Settlement. If all terms and conditions imposed on the Restricted Stock
Award are met, unlegended certificates (or other representation of title) for
such Common Shares shall be delivered to the Participant.
 
(e) Price. The Committee may require a Participant to pay a stipulated purchase
price for each share of Restricted Stock.
 
8.2 Restricted Stock Units. Except as provided in Section 4.4, the Committee may
grant Restricted Stock Units to Participants at any time during the term of the
Plan. Restricted Stock Units shall be subject to the terms and conditions
specified in the Award Agreement, including:
 
(1)  Restrictions. The Award Agreement will specify the Restriction Period and
the terms and conditions that must be met if the Restricted Stock Units are to
be earned. These may include an acceleration of the Restriction Period based on
one or more of the performance goals listed in Section 10.3. The Committee also
may impose more than one Restriction Period affecting simultaneously granted
Restricted Stock Units Award; provided however, that (except in the case of
Restricted Stock Units subject to Section 10.1 or substituted under Section
13.9) the Restriction Period (a) affecting no more than one-third of such
Restricted Stock Units, may not lapse earlier than one year after the Grant
Date, (b) affecting no more than one-half of the remaining Restricted Stock
Units may not lapse earlier than two years after the Grant Date and (c)
affecting the remaining Restricted Stock Units may not lapse earlier than three
years after the Grant Date.
 
(2) Rights. During the Restriction Period, a Participant receiving a Restricted
Stock Unit Award will not have, with respect to the Restricted Stock Unit, any
of the rights of a shareholder of the Company.
 
(3) Forfeiture. Unless otherwise specifically provided in the Award Agreement,
all Restricted Stock Units will be forfeited if the Participant Terminates
Employment before the end of the Restriction Period or if applicable terms and
conditions have not been met at the end of the Restriction Period.
 
(4) Settlement. Within two and one-half months after all terms and conditions
imposed on the Restricted Stock Unit Award and specified in the Award Agreement
have been met, the Committee, in its discretion, will issue unlegended
certificates (or other representation of title) for Common Shares equal to the
number of Restricted Stock Units to be settled, redeem the Restricted Stock
Units for cash equal to the Fair Market Value (as of the last day of the
Restriction Period) of the Restricted Stock Units being settled or deliver any
combination of unlegended certificates or cash to the Participant having an
aggregate value equal to the Restricted Stock Units being settled.
 
As amended and restated effective May 29, 2008.
 
 
-8-

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
PERFORMANCE UNITS
 
9.1 Grant of Performance Units. Except as provided in Section 4.4 of the Plan,
the Committee may grant to Participants Performance Units at any time during the
term of the Plan.
 
9.2 Terms and Conditions. The Committee may, in its discretion, grant
Performance Units to Participants. Performance Units may be subject to any terms
and conditions, including vesting, that the Committee specifies in the Award
Agreement and to the terms of the Plan; provided, however, that a Performance
Unit Award Agreement (other than one executed under Section 13.9 of the Plan or
subject to Section 10.1 of the Plan) shall not permit more than one-third of the
Performance Units granted thereunder to vest before each of the first three
anniversary dates after its Grant Date. Performance Units may constitute
Performance-Based Awards, as described in Article X. The Award Agreement will
state the form in which the Performance Unit is to be settled and when the
Performance Unit will be settled. Common Shares issued through a Performance
Unit Award may be issued with or without payment by the Participant as required
by applicable law or any other consideration specified by the Committee.
 
9.3 Settling Performance Units. One Common Share will be issued for each
Performance Unit to be settled unless the Award Agreement provides for
settlement in cash or partially in cash and partially in Common Shares. If all
or part of any Performance Unit Award is to be settled in cash, the amount
distributed will be equal to the Fair Market Value (as of the settlement date
specified in the Award Agreement) of the number of Common Shares that otherwise
would have been distributed to settle the Performance Unit.
 
9.4 Forfeiture. Unless otherwise specifically provided in the Award Agreement,
all Performance Units will be forfeited if the Participant Terminates Employment
before meeting all applicable terms and conditions.
 
ARTICLE X
 
PERFORMANCE-BASED AWARDS
 
10.1 Grant of Performance-Based Awards. Any Award may be granted in a form that
qualifies as “performance based compensation” as defined under Code §162(m). As
determined by the Committee, in its sole discretion, either the granting or
vesting of Performance-Based Awards will be based on achieving one or more (or
any combination of) performance objectives derived from the criteria listed
below over the Performance Period established by the Committee. However, a
particular Performance-Based Award Agreement shall not permit (1) the
exercisability of a Performance-Based Option or Performance-Based SAR before the
first anniversary date after its Grant Date, (2) the lapse of the Restriction
Period in the case of a Restricted Stock Award or Restricted Stock Unit Award
before the first anniversary date after its Grant Date, (3) the vesting of a
Performance-Based Performance Unit before the first anniversary date after its
Grant Date, or (4) except upon the attainment of the performance objectives to
which the relevant Award relates, the lapse of the Restriction Period in the
case of a Restricted Stock Award or a Restricted Stock Unit Award or the vesting
of a Performance-Based Performance Unit in the event of a Participant's
Termination of Employment (other than due to death or Disability).
 
10.2 Establishing Objectives. With respect to Performance-Based Awards, the
Committee will establish in writing the performance objectives to be applied and
the Performance Period (which may not be shorter than 12 fiscal periods (which
may consist of a four or five week period) of the Company except for the
inaugural Performance Period in the case of an employee who first becomes a
Participant after the beginning of a fiscal year of the Company) over which
their achievement will be measured, the method for computing the value of the
Award that may be earned if (and to the extent that) those performance
objectives are met and the Participants or class of Participants to which the
performance objectives apply. Performance objectives will be established in
writing no later than 90 days after the beginning of the applicable Performance
Period (but in no event after 25 percent of the Performance Period has elapsed).
 
As amended and restated effective May 29, 2008.
 
 
-9-

--------------------------------------------------------------------------------

 
 
10.3 Performance Goals. Performance criteria imposed on Performance-Based Awards
will be derived using the accounting principles generally accepted in the United
States of America and will be reported or appear in the Company’s filings with
the Securities Exchange Commission (including, but not limited to, Forms 8-K,
10-Q and 10-K) or the Company’s annual report to shareholders and will be
derived from one or more (or any combination of one or more) of the following:
 
(1) Earnings per common share from continuing operations; or
 
(2) Earnings per common share from income; or
 
(3) Operating profit (loss) or Operating income (loss) (as the case may be); or
 
(4) Income (Loss) from continuing operations before unusual or infrequent items;
or
 
(5) Income (Loss) from continuing operations; or
 
(6) Income (Loss) from continuing operations before income taxes; or
 
(7) Income (Loss) from continuing operations before extraordinary item and/or
cumulative effect of a change in accounting principle (as the case may be); or
 
(8) Income (Loss) before extraordinary item and/or cumulative effect of a change
in accounting principle (as the case may be); or
 
(9) Net income (loss); or
 
(10) Income (Loss) before other comprehensive income (loss); or
 
(11) Comprehensive income (loss); or
 
(12) Income (Loss) before interest and income taxes (sometimes referred to as
“EBIT”); or
 
(13) Income (Loss) before interest, income taxes, depreciation and amortization
(sometimes referred to as “EBITDA”); or
 
(14) Any other objective and specific income (loss) category or non-GAAP
financial measure that appears as a line item in the Company’s filings with the
Securities and Exchange Commission or the annual report to shareholders; or
 
(15) Either of items (1) or (2) on a basic basis and any of items (3) through
(14) on a basic earnings per share basis, as basic earnings per share is defined
in the Financial Accounting Standards Board (“FASB”) Statement of Financial
Accounting Standards (“SFAS”) No. 128 including authoritative interpretations or
amendments thereof which may be issued from time to time as long as such
interpretations or amendments are utilized on the consolidated statements of
operations or statement of operations, as applicable, or in the notes to the
consolidated financial statements; or
 
(16) Either of items (1) or (2) on a diluted basis and any of items (3) through
(14) on a diluted earnings per share basis, as diluted earnings per share is
defined in the FASB SFAS No. 128 including authoritative interpretations or
amendments thereof which may be issued from time to time as long as such
interpretations or amendments are utilized on the consolidated statements of
operations or statement of operations, as applicable, or in the notes to the
consolidated financial statements; or
 
(17) Common stock price; or
 
(18) Total shareholder return expressed on a dollar or percentage basis as is
customarily disclosed in the proxy statement accompanying the notice of annual
meetings of shareholders; or
 
(19) Percentage increase in comparable store sales; or
 
(20) Gross profit (loss) or gross margin (loss) (as the case may be); or
 
(21) Economic value added; or
 
(22) Any of items (1) through (21) with respect to any subsidiary, Affiliate,
business unit, business group, business venture or legal entity, including any
combination thereof, or controlled directly or indirectly by the Company whether
or not such information is included in the Company’s annual report to
shareholders, proxy statement or notice of annual meeting of shareholders; or
 
As amended and restated effective May 29, 2008.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(23) Any of items (1) through (21) above may be determined before or after a
minority interest’s share as designated by the Committee; or
 
(24) Any of items (1) through (21) above with respect to the period of service
to which the performance goal relates whether or not such information is
included in the Company’s filings, annual report to shareholders, proxy
statement or notice of annual meetings of shareholders; or
 
(25) Total shareholder return ranking position meaning the relative placement of
the Company’s total shareholder return (as determined in (18) above) compared to
those publicly held companies in the Company’s peer group as established by the
Committee prior to the beginning of a vesting period or such later date as
permitted under the Code. The peer group shall be comprised of not less than
eight and not more than sixteen companies, including the Company.
 
(26) With respect to items (1), (2), (15) and (16) above, other terminology may
be used for each such performance criteria (including, but not limited to,
“Basic EPS,” “income (loss) per common share,” “diluted EPS,” or “earnings per
common share-assuming dilution”) as contemplated by SFAS No. 128, as amended,
revised or superseded;
 
The Committee, in its sole discretion in setting the performance goals in the
time prescribed in Section 10.2, may provide for the making of adjustments
(including the income tax effects attributable thereto), singularly or in
combination, to the goals/targets in recognition of the following categories (or
any particular item(s) within the following categories or portion(s) thereof):
 
(27) Asset impairments as described in SFAS No. 144, as amended, revised or
superseded; or
 
(28) Costs associated with exit or disposal activities as described by SFAS No.
146, as amended, revised or superseded; or
 
(29) Impairment charges (excluding the amortization thereof) related to goodwill
or other intangible assets, as described by SFAS No. 142, as amended, revised or
superseded; or
 
(30) Merger integration costs; or
 
(31) Merger transaction costs; or
 
(32) Any profit or loss attributable to the business operations of a specified
segment as described by SFAS No. 131 as amended, revised or superseded; or
 
(33) Any profit or loss attributable to a specified segment as described by SFAS
No. 131, as amended, revised or superseded or an entity or entities acquired
during the period of service to which the performance goal relates; or
 
(34) Any tax settlement(s) with a tax authority; or
 
(35) Any extraordinary item, event or transaction as described in Accounting
Principles Board Opinion (“APB”) No. 30, as amended, revised or superseded; or
 
(36) Any unusual in nature, or infrequent in occurrence items, events or
transactions (that are not “extraordinary” items) as described in APB No. 30, as
amended, revised or superseded; or
 
(37) Any other non-recurring items, any events or transactions that do not
constitute ongoing operations, or other non-GAAP financial measures (not
otherwise listed); or
 
(38) Any change in accounting principle as described in SFAS No. 154, as
amended, revised or superseded; or
 
(39) Unrealized gains or losses on investments in debt and equity securities as
described in SFAS No. 115, as amended, revised or superseded; or
 
(40) Any gain or loss recognized as a result of derivative instrument
transactions or other hedging activities as described in SFAS No. 133, as
amended, revised or superseded; or
 
As amended and restated effective May 29, 2008.

 
-11-

--------------------------------------------------------------------------------

 
 
(41) Stock-based compensation charges as described in SFAS No. 123R, as amended,
revised or superseded; or
 
(42) Any gain or loss as reported as a component of other comprehensive income
as described in SFAS No. 130, as amended, revised or superseded; or
 
(43) Any expense (or reversal thereof) as a result of incurring an obligation
for a direct or indirect guarantee, as described in FASB Interpretations (“FIN”)
No. 45, as amended, revised or superseded; or
 
(44) Any profit or loss as the result of the consolidation of a variable
interest entity as described in FIN No. 46R, as amended, revised or superseded;
or
 
(45) Any expense, gain or loss (including, but not limited to, judgments,
interest on judgments, settlement amounts, attorneys’ fees and costs, filing
fees, experts’ fees, and damages sustained as a result of the imposition of
injunctive relief) as a result of claims, litigation or lawsuit settlement
(including collective actions or class action lawsuits); or
 
(46) Any charges associated with the early retirement of debt; or
 
(47) The relevant tax effect(s) of tax laws or regulations, or amendments
thereto, that become effective after the beginning of the applicable Performance
Period.
 
10.4 Certification of Performance Goals. Any Award intended to qualify as
“performance based compensation” as defined under Code §162(m) shall not be paid
until the Committee certifies in writing that the performance goals and any
other material terms were in fact satisfied. In the manner required by Code
§162(m), the Committee shall, promptly after the date on which the necessary
financial and other information for a particular Performance Period becomes
available, certify the extent to which performance goals have been achieved with
respect to any Award intended to qualify as “performance-based compensation”
under Code §162(m). In addition, the Committee may, in its discretion, reduce or
eliminate the amount of any Award payable to any Participant, based on such
factors as the Committee may deem relevant.
 
10.5 Limitation on Awards. The following limits, which are subject to automatic
adjustment under Section 4.7, will apply to Performance-Based Awards:
 
(1) In no event may the number of Restricted Stock shares awarded to any Covered
Employee for any fiscal year exceed 2,000,000 Common Shares.
 
(2) During any three consecutive calendar-year period, the maximum number of
Common Shares for which Options and SARs, in the aggregate, may be granted to
any Covered Employee may not exceed 3,000,000 Common Shares. If an Option is
cancelled, the cancelled Option continues to be counted against the maximum
number of shares for which Options may be granted to the Covered Employee under
the Plan.
 
(3) For Performance Unit Awards that are intended to be “performance-based
compensation” (as that term is used in Code §162(m))  no more than $6,000,000
may be subject to such Awards granted to any Covered Employee during any three
consecutive calendar-year period.
 
ARTICLE XI
 
CHANGE IN CONTROL PROVISIONS
 
11.1 Impact of Event. Notwithstanding any other provision of the Plan to the
contrary and unless otherwise specifically provided in an Award Agreement, in
the event of a Change in Control:
 
(1) Any Options and SARs outstanding as of the date of such Change in Control
and not then exercisable shall become fully exercisable to the full extent of
the original grant;
 
(2) All remaining Restriction Periods shall be accelerated and any remaining
restrictions applicable to any Restricted Stock Awards shall lapse and such
Restricted Stock shall become free of all restrictions and become fully vested
and transferable to the full extent of the original grant;
 
(3) All remaining Restriction Periods shall be accelerated and any remaining
restrictions applicable to any Restricted Stock Unit shall lapse and such
Restricted Stock Unit shall become free of all restrictions and become fully
vested and transferable to the full extent of the original grant (i.e., the
Restriction Period shall lapse); and
 
As amended and restated effective May 29, 2008.

 
-12-

--------------------------------------------------------------------------------

 
 
(4) Any performance goal or other condition with respect to any Performance
Units shall be deemed to have been satisfied in full, and the Common Shares or
cash subject to such Award shall be fully distributable.
 
11.2 Effect of Code §280G. Except as otherwise provided in the Award Agreement
or any other written agreement between the Participant and the Company or any
Affiliate in effect on the date of the Change in Control, if the sum (or value)
due under Section 11.1 that are characterizable as parachute payments, when
combined with other parachute payments attributable to the same Change in
Control, constitute “excess parachute payments” as defined in Code §280G(b)(1),
the entity responsible for making those payments or its successor or successors
(collectively, “Payor”) will reduce the Participant’s benefits under the Plan by
the smaller of (1) the value of the sum or the value of the payments due under
Section 11.1 or (2) the amount necessary to ensure that the Participant’s total
“parachute payment” as defined in Code §280G(b)(2)(A) under the Plan and all
other agreements will be $1.00 less than the amount that would generate an
excise tax under Code §4999. Any reduction pursuant to this Section 11.2 shall
be first applied against parachute payments (as determined above) that are not
subject to Code §409A and, thereafter, shall be applied against all remaining
parachute payments (as determined above) subject to Code §409A on a pro rata
basis.
 
ARTICLE XII
 
PROVISIONS APPLICABLE TO COMMON SHARES ACQUIRED UNDER THE PLAN
 
12.1 No Obligation to Disclose Material Information.  Except to the extent
required by applicable securities laws, none of the Company, an Affiliate or the
Committee shall have any duty or obligation to affirmatively disclose material
information to a record or beneficial holder of Common Shares or an Award, and
such holder shall have no right to be advised of any material information
regarding the Company or any Affiliate at any time prior to, upon or in
connection with receipt or the exercise or distribution of an Award. The Company
makes no representation or warranty as to the future value of the Common Shares
that may be issued or acquired under of the Plan.
 
12.2 Six-Month Distribution Delay.  Notwithstanding anything in the Plan to the
contrary, if a Participant is a “specified employee,” within the meaning of Code
§409A and as determined under the Company’s policy for determining specified
employees, on the date of his or her “separation from service” (as that phrase
is used for purposes of Code §409A), all Awards subject to Code §409A shall be
paid, distributed or settled, as applicable, on the first business day of the
seventh month following the Participant’s separation from service (or, if
earlier, the Participant’s death).  This payment shall include the cumulative
amount of any amounts that could not be paid or provided during such period.
 
ARTICLE XIII
 
MISCELLANEOUS
 
13.1 Amendment, Alteration and Termination. The Board may amend, alter or
terminate the Plan at any time, but no amendment, alteration or termination
shall be made which would impair the rights of a Participant under an Award
theretofore granted without the Participant’s consent. Notwithstanding the
immediately preceding sentence, an amendment may be made to (1) cause the Plan
to comply with applicable law (including, but not limited to, any changes needed
to comply with Code §409A), (2) permit the Company, or an Affiliate a tax
deduction under applicable law, or (3) avoid an expense charge to the Company or
an Affiliate. Subject to the requirements of Code §409A and except to the extent
prohibited by Code §162(m), the Committee may amend, alter or terminate any
Award Agreement prospectively or retroactively, on the same conditions and
limits (and exceptions to limitations) that apply to the Board and further
subject to any approval or limitations the Board may impose and any amendment to
the terms of an Award Agreement which has the effect of accelerating the
exercisability (with respect to any Option or SAR Award), causing the remaining
restrictions to lapse (in the case of Restricted Stock or Restricted Stock Unit
Awards), or satisfying any performance goal or other condition (with respect to
any Performance Unit Award) may only be made after, in the Committee’s sole
discretion, an extraordinary, unusual or nonrecurring event has occurred.
Notwithstanding the foregoing, any material amendments to the Plan or any Award
Agreement shall require shareholder approval to the extent required by the rules
of the New York Stock Exchange or other national securities exchange or market
that regulates the securities of the Company.
 
As amended and restated effective May 29, 2008.
 
 
-13-

--------------------------------------------------------------------------------

 
 
13.2 Unfunded Status of Plan. It is intended that the Plan be an “unfunded” plan
for incentive compensation. The Committee may authorize the creation of trusts
or other arrangements to meet the obligations created under the Plan to deliver
Common Shares or make payments; provided, however, that, unless the Committee
otherwise determines, the existence of such trusts or other arrangements is
consistent with the “unfunded” status of the Plan.
 
13.3 No Additional Obligation. Nothing contained in the Plan shall prevent the
Company or an Affiliate from adopting other or additional compensation or
benefit arrangements for its employees.
 
13.4 Withholding. As soon as practicable after the date as of which the amount
first becomes includible in the gross income of the Participant (but no later
than the last business day of the calendar quarter during which the amount first
becomes includible in gross income), the Participant shall pay to the Company or
an Affiliate (or other entity identified by the Committee), or make arrangements
satisfactory to the Company or other entity identified by the Committee
regarding the payment of any federal, state, or local taxes of any kind
(including any employment taxes) required by law to be withheld with respect to
such income. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company and its Affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participant. Subject to approval by the Committee,
a Participant may elect to have such tax withholding obligation satisfied, in
whole or in part, by (1) authorizing the Company to withhold from the Common
Shares to be issued pursuant to any Award a number of Common Shares that would
satisfy the required statutory minimum (but no more than such required minimum)
with respect to the Company’s withholding obligation or (2) transferring to the
Company Common Shares owned by the Participant that would satisfy the required
statutory minimum (but no more than such required minimum) with respect to the
Company’s withholding obligation.
 
13.5 Controlling Law. The Plan and all Awards made and actions taken thereunder
shall be governed by and construed in accordance with the laws of Ohio (other
than its law respecting choice of laws). The Plan shall be construed to comply
with all applicable law and to avoid liability (other than a liability expressly
assumed under the Plan or an Award Agreement) to the Company, an Affiliate or a
Participant. In the event of litigation arising in connection with actions under
the Plan, the parties to such litigation shall submit to the jurisdiction of
courts located in Franklin County, Ohio or to the federal district court that
encompasses that county.
 
13.6 Offset. Any amounts owed to the Company or an Affiliate by the Participant
of whatever nature up to $5,000 in any taxable year of the Participant may be
offset by the Company from the value of any Award to be transferred to the
Participant, and no Common Shares, cash or other thing of value under the Plan
or an Award Agreement shall be transferred unless and until all disputes between
the Company and the Participant have been fully and finally resolved and the
Participant has waived all claims to such against the Company or an Affiliate.
However, no waiver of any liability (or the right to apply the offset described
in this Section 13.6) may be inferred because the Company pays an Award to a
Participant with an outstanding liability owed to the Company or an Affiliate.
 
13.7 Nontransferability; Beneficiaries. No Award or Common Shares subject to an
Award shall be assignable or transferable by the Participant otherwise than by
will or the laws of descent and distribution or pursuant to a beneficiary
designation, and Awards shall be exercisable during the Participant’s lifetime
only by the Participant (or by the Participant’s legal representatives in the
event of the Participant’s incapacity). Each Participant may designate a
Beneficiary to exercise any Option or SAR or receive any Award held by the
Participant at the time of the Participant’s death or to be assigned any other
Award outstanding at the time of the Participant’s death. No Award or Common
Shares subject to an Award shall be subject to the debts of a Participant or
Beneficiary or subject to attachment or execution or process in any court action
or proceeding unless otherwise provided in the Plan. If a deceased Participant
has named no Beneficiary, any Award held by the Participant at the time of death
shall be transferred as provided in his or her will or by the applicable laws of
descent and distribution. Except in the case of the Participant’s incapacity,
only the Participant may exercise an Option or SAR.
 
13.8 No Rights with Respect to Continuance of Employment. Nothing contained
herein shall be deemed to alter the relationship between the Company or an
Affiliate and a Participant, or the contractual relationship between a
Participant and the Company or an Affiliate if there is a written contract
regarding such relationship. Nothing contained herein shall be construed to
constitute a contract of employment between the Company or an Affiliate and a
Participant. The Company or an Affiliate and each of the Participants continue
to have the right to Terminate the Employment or service relationship at any
time for any reason, except as provided in a written contract. The Company or an
Affiliate shall have no obligation to retain the Participant in its employ or
service as a result of the Plan. There shall be no inference as to the length of
employment or service hereby, and the Company or an Affiliate reserves the same
rights to Terminate the Employment or service of the Participant as existed
prior to the individual becoming a Participant in the Plan.
 
As amended and restated effective May 29, 2008.
 
 
-14-

--------------------------------------------------------------------------------

 
 
13.9 Awards in Substitution for Awards Granted by Other Corporations. Awards may
be granted under the Plan from time to time in substitution for awards held by
employees, directors or service providers of other corporations who are about to
become officers or employees of the Company or an Affiliate (and will be
eligible to be Participants) as the result of a transaction described in Code
§424. The terms and conditions of the Awards so granted may vary from the terms
and conditions set forth in the Plan at the time of such grant as the majority
of the members of the Committee may deem appropriate to conform, in whole or in
part, to the provisions of the awards in substitution for which they are granted
and to ensure that the requirements imposed under Code §§409A and 424, to the
extent applicable, are met.
 
13.10 Delivery of Stock Certificates. To the extent the Company uses
certificates to represent Common Shares, certificates to be delivered to
Participants under the Plan shall be deemed delivered for all purposes when the
Company or a stock transfer agent of the Company shall have placed such
certificates in the United States mail, addressed to the Participant, at the
Participant’s last known address on file with the Company. Any reference in this
Section 13.10 or elsewhere in the Plan or an Award Agreement to actual stock
certificates and/or the delivery of actual stock certificates shall be deemed
satisfied by the electronic record-keeping and electronic delivery of Common
Shares or other mechanism then utilized by the Company and its agents for
reflecting ownership of such Common Shares.
 
13.11 Indemnification. To the maximum extent permitted under the Company’s
Articles of Incorporation and Code of Regulations, each person who is or shall
have been a member of the Committee, or of the Board, shall be indemnified and
held harmless by the Company against and from (1) any loss, cost, liability or
expense (including attorneys’ fees) that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any Award Agreement, and (2) from any and all amounts paid by him or her in
settlement thereof, with the Company’s prior written approval, or paid by him or
her in satisfaction of any judgment in any such claim, action, suit or
proceeding against him or her; provided, however, that he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or Code of Regulations, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.
 
13.12 No Fractional Shares. No fractional Common Shares shall be issued or
delivered under the Plan or any Award granted hereunder, provided that the
Committee, in its sole discretion, may round fractional shares down to the
nearest whole share or settle fractional shares in cash.
 
13.13 Severability. If any provision of the Plan shall for any reason be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
effect any other provision hereof, and the Plan shall be construed as if such
invalid or unenforceable provision were omitted.
 
13.14 Successors and Assigns. The Plan shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon a Participant, and all rights granted to the Company hereunder, shall be
binding upon the Participant’s heirs, legal representatives and successors.
 
13.15 Entire Agreement. Except as expressly provided otherwise, the Plan and any
Award Agreement constitute the entire agreement with respect to the subject
matter hereof and thereof, provided that in the event of any inconsistency
between the Plan and any Award Agreement, the terms and conditions of the Plan
shall control.
 
13.16 Term. No Award shall be granted under the Plan after May 16, 2012.
 
13.17 Application of Section 83(b). At the Committee’s discretion, any
Participant may make an early inclusion election under Code §83(b) but only by
complying with procedures developed by the Committee and rules issued under Code
§83(b).
 
13.18 Headings. The headings of the Articles and their subparts contained in the
Plan are for the convenience of reading and reference purposes only and shall
not affect the meaning, interpretation or be meant to be of substantive
significance of the Plan.
 
As amended and restated effective May 29, 2008.
 
 
-15-

--------------------------------------------------------------------------------

 
 
13.19 Compliance with Code §409A.  It is intended that the Plan comply with Code
§409A and the Treasury Regulations promulgated thereunder (and any subsequent
notices or guidance issued by the Internal Revenue Service), and the Plan shall
be interpreted, administered and operated accordingly.  Nothing in the Plan or
any Award Agreement shall be construed as an entitlement to or guarantee of any
particular tax treatment to a Participant.
 
13.20 Inclusion in Income under Code §409A.  The Company may accelerate the time
or schedule of distribution, exercise or settlement of an Award to a Participant
to pay an amount the Participant includes in income as a result of the Plan
failing to meet the requirements of Code §409A and the Treasury Regulations
promulgated thereunder.  Such payment may not exceed the amount required to be
included in income as a result of the failure to comply with Code §409A and the
Treasury Regulations promulgated thereunder.
 
As amended and restated effective May 29, 2008.
 
 
-16-

--------------------------------------------------------------------------------